Exhibit 10









 

 

TRANSACTION AGREEMENT

 

by and between

 

TEPPCO PARTNERS, L.P.

 

and

 

TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC

 

 

Dated as of September 5, 2006

 

 












--------------------------------------------------------------------------------



 

 

TRANSACTION AGREEMENT

THIS TRANSACTION AGREEMENT (this “Agreement”) dated as of September 5, 2006, is
entered into by and between TEPPCO Partners, L.P., a Delaware limited
partnership (the “Partnership”), and Texas Eastern Products Pipeline Company,
LLC, a Delaware limited liability company (the “General Partner”).

RECITALS

A.         Pursuant to proxy materials filed by the Partnership with the
Securities and Exchange Commission, the Partnership has proposed to its
unitholders amending and restating the Third Amended and Restated Agreement of
Limited Partnership of TEPPCO Partners, L.P. in effect as of the date hereof
(the “Current Partnership Agreement”), among other things, to reduce the General
Partner’s maximum percentage interest in the Partnership’s quarterly
distributions from 50.000202% to 24.995353% (the “IDR Reduction Amendment”).

B.         The Partnership has also proposed to its unitholders the issuance of
units representing limited partner interests in the Partnership (“Units”) to the
General Partner as consideration for the IDR Reduction Amendment (the “Issuance
Proposal”).

C.         The IDR Reduction Amendment, together with other proposed amendments
to the Current Partnership Agreement (the “Amendments”), and the Issuance
Proposal are conditioned on each other, such none of such proposals become
effective unless all of such proposals are approved by the Partnership’s
unitholders.

D.         If the Amendments and the Issuance Proposal are approved by the
requisite number of unitholders of the Partnership, the Amendments shall become
effective pursuant to Section 15.2 of the Current Partnership Agreement upon
obtaining such approval.

E.         The Partnership and the General Partner desire to set forth the
manner of determining the number of Units to be issued to the General Partner
upon approval of the Amendments and the Issuance Proposal by the Partnership’s
unitholders and to provide for other related matters.

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the parties undertake and agree as follows:

ARTICLE I DEFINITIONS

“Additional Units” means the number of Units, rounded to the nearest whole Unit,
that would result in the General Partner’s receiving, at the Current Unit Rate
and based on the Outstanding Units, quarterly cash distributions from such
Additional Units and the Amended Distribution Rights in an amount equal to the
quarterly cash distributions the General Partner would receive, at the Current
Unit Rate and based on the Outstanding Units, from its Current Distribution
Rights, calculated as follows:

 

 

1

 


--------------------------------------------------------------------------------



 

 

 

Additional Units =

Outstanding Units × (Current GP Rate – Amended GP Rate)

Amended GP Rate + Current Unit Rate


“Amended Distribution Rights” mean the General Partner’s rights to receive
increasing percentages of the Partnership’s distributions after specified target
distribution levels have been achieved, pursuant to the IDR Reduction Amendment.

“Amended GP Rate” means the sum of A, B and C, where

A = (1.999999/98.000001) × MQD

B = (14.997373/85.002627) × (First Target Distribution – MQD)

C = (24.995353/75.004647) × (Current Unit Rate – First Target Distribution)

“Amendments” has the meaning given such term in the Recitals.

“Closing Date” means the date on which the satisfaction or waiver of the
conditions contained in Article IV has occurred, or such other date mutually
agreed to by the parties hereto.

“Current Distribution Rights” mean the General Partner’s rights to receive
increasing percentages of the Partnership’s distributions after specified target
distribution levels have been achieved, pursuant to Section 5.4 of the Current
Partnership Agreement.

“Current Partnership Agreement” has the meaning given such term in the Recitals.

“Current GP Rate” means the sum of A, B, C and D, where

A = (1.999999/98.000001) × MQD

B = (14.997373/85.002627) × (First Target Distribution – MQD)

C = (24.995353/75.004647) × (Second Target Distribution – First Target
Distribution)

D = (50.000202/49.999798) × (Current Unit Rate – Second Target Distribution)

“Current Unit Rate” means the per Unit quarterly calendar distribution of the
Partnership in effect immediately prior to the issuance of the Additional Units
pursuant to the terms and conditions of this Agreement.

“First Target Distribution” means the first target quarterly distribution of
$0.325 per Unit under the Current Partnership Agreement.

“IDR Reduction Amendment” has the meaning given such term in the Recitals.

“Issuance Proposal” has the meaning given such term in the Recitals.

“MQD” means the Partnership’s minimum quarterly distribution of $0.275 per Unit.

 

 

2

 


--------------------------------------------------------------------------------



 

 

“Outstanding Units” means the number of Units issued by the Partnership and
reflected as outstanding on its books and records immediately prior to the
issuance of the Additional Units pursuant to the terms and conditions of this
Agreement.

“Revised Partnership Agreement” means the Current Partnership Agreement as
amended and restated to reflect the Amendments.

“Second Target Distribution” means the second target quarterly distribution of
$0.450 per Unit under the Current Partnership Agreement.

“Units” has the meaning given such term in the Recitals.

ARTICLE II THE TRANSACTIONS

2.1.       Partnership Agreement. On the Closing Date, the General Partner
shall, in order to evidence the effectiveness of the Amendments, execute and
adopt the Revised Partnership Agreement, effective as of the date of the
approval thereof by the requisite number of unitholders of the Partnership in
accordance with the terms and provisions of the Current Partnership Agreement,
on its own behalf in its capacity as general partner of the Partnership and by
power of attorney on behalf of the limited partners of the Partnership.

2.2.       Issuance of Units. On the Closing Date, the Partnership shall issue,
grant, transfer, assign and convey to the General Partner a certificate or
certificates representing the Additional Units. The certificate(s) evidencing
the Additional Units shall bear a legend substantially in the form set forth
below and containing such other information as the Partnership may deem
necessary or appropriate:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND NEITHER THE
SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND SUCH LAWS OR PURSUANT TO AN EXEMPTION THEREFROM WHICH, IN THE
OPINION OF COUNSEL FOR THE HOLDER, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO COUNSEL FOR THIS LIMITED PARTNERSHIP, IS AVAILABLE.

No fractional Units or scrip shall be issued as a result of the transactions
contemplated by this Agreement.

2.3.       Listing of Units. The Partnership shall apply to have the Additional
Units listed on the New York Stock Exchange prior to or on the Closing Date.

2.4.       Further Assurances. The Partnership and the General Partner agree to
execute and deliver, or cause to be executed and delivered, such further
instruments or documents or take such other action as may be reasonably
necessary or convenient to carry out the transactions contemplated hereby.

 

 

3

 


--------------------------------------------------------------------------------



 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

3.1.       

Partnership. The Partnership represents and warrants to the General Partner as
follows:

(a)        the Partnership is a limited partnership duly formed and in good
standing under the laws of the State of Delaware and has the partnership power
and authority to execute and deliver this Agreement and, subject to the terms
and conditions hereof, to carry out its terms;

(b)        this Agreement constitutes a legal, valid and binding obligation of
the Partnership, enforceable against the Partnership in accordance with its
terms, subject to bankruptcy, receivership, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ or secured
parties’ rights generally from time to time in effect and to general principles
of equity (including concepts of materiality, reasonableness, good faith and
fair dealing), regardless of whether considered in a proceeding in equity or at
law; and

(c)        on the Closing Date, the Additional Units and the limited partner
interests represented thereby will have been duly and validly authorized and,
when issued and delivered in accordance with the terms and provisions of this
Agreement, will be duly and validly issued and fully paid (to the extent
required under the Revised Partnership Agreement) and non-assessable (except as
such nonassessability may be affected by matters described in the Partnership’s
filings with the Securities and Exchange Commission).

3.2.       General Partner. The General Partner represents and warrants to the
Partnership as follows:

(a)        the General Partner is a limited liability company duly formed and in
good standing under the laws of the State of Delaware and has the limited
liability company power and authority to execute and deliver this Agreement and,
subject to the terms and conditions hereof, to carry out its terms;

(b)        this Agreement constitutes a legal, valid and binding obligation of
the General Partner, enforceable against the General Partner in accordance with
its terms, subject to bankruptcy, receivership, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ or secured
parties’ rights generally from time to time in effect and to general principles
of equity (including concepts of materiality, reasonableness, good faith and
fair dealing), regardless of whether considered in a proceeding in equity or at
law; and

(c)        the General Partner is an “Accredited Investor” as defined in Rule
501(a) promulgated under the Securities Act of 1933, as amended (the “Securities
Act”), and is acquiring the Additional Units for its own account, and not with a
view to any distribution, resale, subdivision, or fractionalization thereof in
violation of the Securities Act or any other applicable domestic or foreign
securities law, and the General Partner

 

 

4

 


--------------------------------------------------------------------------------



has no present plans to enter into any contract, undertaking, agreement or
arrangement for any such distribution, resale, subdivision, or fractionalization
of the Additional Units.

ARTICLE IV CONDITIONS

4.1.       Conditions to Obligations of Each Party. Notwithstanding any other
provision of this Agreement, the respective obligations of each party to effect
the transactions contemplated by this Agreement shall be subject to the
fulfillment of the following conditions:

(a)        the Amendments and the Issuance Proposal shall have been approved by
the requisite number of unitholders of the Partnership in accordance with the
terms and provisions of the Current Partnership Agreement;

(b)        no order shall have been entered and remained in effect in any action
or proceeding before any federal, foreign, state or provincial court or
governmental agency or other federal, foreign, state or provincial regulatory or
administrative agency or commission that would prevent or make illegal the
consummation of the transactions contemplated herein; and

(c)        the representations and warranties of the other party shall remain
true and correct on the Closing Date.

4.2.       Conditions to Obligations of the Partnership. Notwithstanding any
other provision of this Agreement, the obligations of the Partnership to effect
the transactions contemplated by this Agreement shall be subject to the
fulfillment of the condition that the agreements and covenants of the General
Partner to be complied with or performed pursuant to the terms hereof shall have
been duly complied with or performed.

ARTICLE V MISCELLANEOUS

5.1.       Governing Law. The laws of the State of Delaware shall govern the
construction, interpretation and effect of this Agreement without giving effect
to any conflicts of law principles.

5.2.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, and all of which when
taken together shall constitute one and the same original document.

5.3.       Amendments. All waivers, modifications, amendments or alterations of
this Agreement shall require the written approval of each of the parties to this
Agreement.

5.4.       Termination. This Agreement and all rights and obligations hereunder
may be terminated by any party hereto if a final unappealable order to restrain,
enjoin or otherwise prevent, or awarding substantial damages in connection with,
consummation of this Agreement or the transactions contemplated in connection
herewith shall have been entered. This Agreement and all rights and obligations
hereunder shall terminate automatically if the Partnership’s unitholders fail to
approve any of the Amendments or the Issuance Proposal at a

 

 

5

 


--------------------------------------------------------------------------------



meeting of the Partnership’s unitholders (and any adjournments or postponements
thereof) held for such purpose or if such a meeting is not duly convened on or
prior to December 31, 2006.

5.5.       Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and the respective successors and assigns. This Agreement
shall not be assignable until after the Closing Date by the parties hereto,
except with the prior written consent of the other party.

5.6.       Benefits of Agreement Restricted to Parties. This Agreement is made
solely for the benefit of the parties to this Agreement, and no other person
(including employees) shall have any right, claim or cause of action under or by
virtue of this Agreement.

5.7.       Severability. In the event that any provision of this Agreement shall
finally be determined to be unlawful, such provision shall, so long as the
economic and legal substance of the transactions contemplated hereby is not
affected in any materially adverse manner as to any of the parties to this
Agreement, be deemed severed from this Agreement and every other provision of
this Agreement shall remain in full force and effect.

5.8.       Titles. The article, section and paragraph titles in this Agreement
are only for purposes of convenience and do not form a part of this Agreement
and will not be taken to qualify, explain, or affect any provision thereof.

5.9.       Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered if delivered in person, by cable, telegram, telex, or
telecopy and shall be deemed to have been duly given three business days after
deposit with a United States post office if delivered by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties as
follows:

if to the Partnership, at

1100 Louisiana Street

13th Floor

Houston, Texas 77002

Attn: Patricia A. Totten

Facsimile: (713) 381-4039

if to the General Partner, at

1100 Louisiana Street

18th Floor

Houston, Texas 77002

Attn: Richard H. Bachmann

Facsimile: (713) 803-2905

 

* * * Remainder of the page intentionally left blank * * *



 

6

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of each of the
parties hereto effective as of the day and year first above written.

 

TEPPCO PARTNERS, L.P.

By:

Texas Eastern Products Pipeline Company, LLC,

 

its general partner

 

 

By:

JOHN N. GOODPASTURE

 

 

Name: John N. Goodpasture

 

 

Title: Vice President

 

 

 

TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC

By:

WILLIAM G. MANIAS

 

 

Name: William G. Manias

 

 

Title: Vice President and Chief Financial Officer

 

 

 

 
















7

 

 

 

--------------------------------------------------------------------------------